                     Case 21-10527-JTD              Doc 236        Filed 04/07/21         Page 1 of 2


                            IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE

------------------------------------------------------------ x
In re:                                                       : Chapter 11
                                                             :
CARBONLITE HOLDINGS LLC, et al., 1                           : Case No. 21-10527 (JTD)
                                                             :
                    Debtors.                                 : (Jointly Administered)
                                                             :
                                                             : Re: Docket No. 235
------------------------------------------------------------ x

                       NOTICE OF FILING OF PROPOSED REDACTED REPLY

                     PLEASE TAKE NOTICE that UMB Bank, N.A. in its separate capacities as TX

   DIP Agent,2 PA DIP Agent, TX Prepetition Trustee, and PA Prepetition Trustee (collectively, the

   “TX/PA Agent”), has filed the attached proposed redacted version of the sealed Reply of UMB

   Bank, N.A. in Support of (1) TX/PA Debtors’ Motion Pursuant to Sections 105, 361, 362, 363, 364,

   503 and 507 of the Bankruptcy Code Seeking Entry of Interim and Final Orders (I) Authorizing

   the TX/PA Debtors to Obtain Senior Secured Superpriority Postpetition Financing; (II) Granting

   (A) Liens and Superpriority Administrative Expense Claims, and (B) Adequate Protection to the

   Prepetition Secured Parties; (III) Authorizing the Use of Cash Collateral; (IV) Modifying the

   Automatic Stay; (V) Scheduling a Final Hearing; and (VI) Granting Related Relief; and

   (2) Debtors’ Motion for (I) An Order (A) Approving Bid Procedures for the Sale of Substantially

   All of the Debtors’ Assets; (B) Approving Procedures for the Assumption and Assignment of

   Executory Contracts and Unexpired Leases; (C) Approving Certain Bid Protections in Connection



   1
        The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
        CarbonLite Holdings LLC (8957); CarbonLite Industries LLC (3596); CarbonLite P Holdings LLC (8957);
        CarbonLite P LLC (5453); CarbonLite PI Holdings LLC (8957); CarbonLite Pinnpack LLC (8957); CarbonLite
        Recycling Holdings LLC (8957); CarbonLite Sub-Holdings, LLC (8957); Pinnpack P, LLC (8322); CarbonLite
        Recycling LLC (3727); and Pinnpack Packaging LLC (9948). The address of the Debtors’ corporate headquarters
        is 10250 Constellation Blvd., Los Angeles, CA 90067.
   2
        Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the
        Redacted Reply (as defined herein).

   #114998621 v1
                Case 21-10527-JTD      Doc 236      Filed 04/07/21   Page 2 of 2


with the Debtors’ Entry Into Any Potential Stalking Horse Agreements; (D) Scheduling the Auction

and Sale Hearing; (E) Approving the Form and Manner of Notice Thereof; and (F) Granting

Related Relief; and (II) An Order or Orders (A) Approving the Sale of the Debtors’ Assets Free

and Clear of All Claims, Liens, and Encumbrances; and (B) Approving the Assumption and

Assignment or Rejection of Executory Contracts and Unexpired Leases [D.I. 235] (the “Redacted

Reply”). The Redacted Reply is attached hereto as Exhibit A.

 Dated: April 7, 2021                  Respectfully submitted,
        Wilmington, Delaware
                                        /s/ Kenneth A. Listwak
                                        TROUTMAN PEPPER HAMILTON SANDERS LLP
                                        David B. Stratton (DE Bar No. 960)
                                        Evelyn J. Meltzer (DE Bar No. 4581)
                                        Kenneth A. Listwak (DE Bar No. 6300)
                                        Hercules Plaza, Suite 5100
                                        1313 N. Market Street, P.O. Box 1709
                                        Wilmington, DE 19899-1709
                                        Telephone: (302) 777-6500
                                        Facsimile: (302) 421-8390
                                        david.stratton@troutman.com
                                        evelyn.meltzer@troutman.com
                                        ken.listwak@troutman.com

                                        -and-

                                        ARNOLD & PORTER KAYE SCHOLER LLP
                                        Michael D. Messersmith (admitted pro hac vice)
                                        Sarah Gryll (admitted pro hac vice)
                                        Ginger Clements (admitted pro hac vice)
                                        70 West Madison Street, Suite 4200
                                        Chicago, Illinois 60602-4231
                                        Telephone: (312) 583-2300
                                        Facsimile: (312) 583-2360
                                        michael.messersmith@arnoldporter.com
                                        sarah.gryll@arnoldporter.com
                                        ginger.clements@arnoldporter.com

                                        Co-Counsel to UMB Bank, N.A., in its separate
                                        capacities as TX DIP Agent, PA DIP Agent, TX
                                        Prepetition Trustee, and PA Prepetition Trustee



                                                2
#114998621 v1
